The application of the above-named defendant for a review of the sentence of Five years with Two years suspended imposed on February 1, 1977, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except the stipulation concerning the matter of a drug program is waived provided it is documented that defendant is not considered a likely candidate for such a program.
We wish to thank Robert Wood, of the Montana Defender Project, for his assistance to the defendant and to this Court. '
SENTENCE REVIEW DIVISION
Jack L. Green, Chairman; Robert C. Sykes, Peter G. Meloy.